Title: Abigail Adams 2d to Elizabeth Cranch, 4 January 1784
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch




Sunday, Eve, Jan 4—1784


And why my Dear Eliza has my letter layn unanswered. That it merited a reply I will not pretend to determine, but as the motive which actuated me to write was a very friendly and Cousinly one, I had the vanity to hope you would favour me with a second letter. If I have been presumtious, be pleased to let me know it, and I will indeavour to step back—tho a very mortifying movement.
If I recollect right I was prevented from answering your congratulations upon the return of our friend Mr. Thaxter. Tho I rejoiced at his arrival, I could not but feel a degree of regret that he should come back unaccompany’d by those of my friends who left us with him. I hope it was not any species of envy or any of its detestable train, that tinctured my mind at the time. I will hope it was rather a natureal desire to receive an equal degree of happiness with my friends. We cannot so justly judge of the joys or sorrows of others, unless we have experienced simuliar ourselfs.
Letters from my Brother, Eliza, of the 8th of November, and agreeable accounts of him, pleasing indeed to the partiallity of a sister. But alas my friend there is neer a rose without a thorn. The same letter that conveyed the flattering accounts of a Brothers health, conveyed the idea of a fathers danger haveing been dangerously ill of a Nervous fever. Reflect a moment my friend, upon the feelings of a Daughter, and your gentle heart will not refuse a sympathetick tear. Sick and distressed in a land of strangers. No Partner to sooth and comfort him in his unhappiness. No Daughter to offer the tender attentions, that Duty, affection and feeling, would lead her to pay. Oh my friend the picture is too distressing painfull, my imaginations paints the scene far more distressing than words can express. I fear his continuance in those climates, will prove fatal to his future health, if not his life. But I will not distress you my friend, with the feelings of my heart.
Since I have been in Town I have twice seen Miss Howard. This afternoon I drank tea with her at Mrs. Coffins. Her person I think I should have known from the discription I have received from Miss Sever. She is neither beautifull handsome or pretty, but genteel, and agreeable. Her manners are pleasing, and the impression she made upon my mind the first time I saw her was agreeable. And I believe it is from the very first impressions, that we are biassed. True it is that we carry them along with us many times when they are very eronious, because we would not mortify our penetration. Whether it is right or not I will leave you to determine.
Remember my Love to your sister, and tell her that serimony and punctilio ought never to step into a worthy and vallueable acquaintance. The usual interruptions of this place prevent my pursueing many of my wishes and intentions. But I intend very soon to remind her that she has a Coussin and a friend united in one character, here.
Do Eliza give me some account of yourself. Since I left you I have not heard a word about any of the folks since I left them scarcely. How do they at Coln. Quincys. At Germantown. Please to distribute my regards and good wishes to all you who spend a thought upon your friend

A Adams

